        Case 1:17-mc-00360-AT-RWL Document 149 Filed 07/09/19 Page 1 of 4



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 ESSAR STEEL ALGOMA, INC.,

                                  Plaintiff,

                           v.                      Case No. 17-mc-00360-AT-RWL

 SOUTHERN COAL SALES
 CORPORATION et al.,

                                  Defendants.


                    MEMORANDUM OF LAW IN SUPPORT OF
              KELLEY DRYE & WARREN LLP’S MOTION TO WITHDRAW

                    Pursuant to Local Rule 1.4 and Rule 1.16(c) of the New York Rules of

Professional Conduct, Kelley Drye & Warren LLP (“Kelley Drye”) submits this

memorandum of law in support of its motion to withdraw as counsel of record for

Defendants—i.e., Nevada Holdings, Inc. (formerly Southern Coal Sales Corporation);

James C. Justice Companies, Inc.; James C. Justice Companies, LLC; Bluestone Industries,

Inc.; Bluestone Coal Corporation; Bluestone Mineral, Inc.; Bluestone Energy Sales

Corporation; A&G Coal Corporation; Tams Management Inc.; Encore Leasing LLC;

Bluestone Resources Inc.; Justice Family Farms, LLC, and Southern Coal Corporation.

                                  PRELIMINARY STATEMENT


                    As discussed more fully below, and in the accompanying declaration of Philip

D. Robben, Esq., Kelley Drye seeks leave to withdraw for professional considerations under

Rule 1.16(c) of the New York Rules of Professional Conduct. Efforts to resolve a months’-

long dispute between Kelley Drye and Defendants have not been successful, permitting

Kelley Drye to seek withdrawal at this time. Kelley Drye’s withdrawal will not prejudice


4830-0565-2869v.4
        Case 1:17-mc-00360-AT-RWL Document 149 Filed 07/09/19 Page 2 of 4



Defendants, nor impact the case schedule in any way. Defendants have already transferred

their representation from Kelley Drye to new counsel at the Getty Law Group, PLLC (the

“Getty Firm”) who appeared for Defendants in early January 2019 and have taken control

over all aspects of the representation of the Defendants in this action since that time. For

these reasons, Kelley Drye respectfully requests that its motion for withdrawal be granted.

                                            ARGUMENT


  I.     Professional considerations are sufficient good cause that justifies Kelley Drye’s
         withdrawal.

                    Under Local Rule 1.4, “an attorney who has appeared as attorney of record

for a party may be relieved . . . by order of the Court . . . . Such an order may be granted

only upon a showing by affidavit or otherwise of satisfactory reasons for withdrawal . . . .”

Rule 1.16(c) of the New York State Rules of Professional Conduct permits withdrawal of

counsel on several enumerated grounds. See N.Y. Prof. Conduct Rule 1.16(c). The

unresolved dispute between Kelley Drye and Defendants comes within the scope of Rule

1.16(c) and justifies Kelley Drye’s withdrawal.

                    The unresolved dispute makes it untenable for Kelley Drye to continue its

representation of Defendants. See Robben Decl., ¶ 11. This situation justifies withdrawal on

account of professional considerations. In stating its grounds for withdrawal in general

terms, Kelley Drye is mindful of NYSBA Ethics Opinion 1057, which states in relevant

part:

                    Where withdrawal may be accomplished simply on the basis of
                    counsel’s statement that professional considerations require it,
                    no more should be disclosed. Accordingly, even where the
                    information would not be deemed “confidential” as defined by
                    Rule 1.6, it should not be disclosed if withdrawal can be
                    accomplished without disclosure.

4830-0565-2869v.4                                  2
          Case 1:17-mc-00360-AT-RWL Document 149 Filed 07/09/19 Page 3 of 4



                    Thus, Kelley Drye respectfully requests that the Court permit it to withdraw

for professional considerations under Rule 1.16(c).1

    II.   Kelley Drye’s withdrawal will not cause prejudice to Defendants nor disrupt this
          litigation.

                    In considering a motion for withdrawal, district courts must also consider

“the posture of the case,” and whether “the prosecution of the suit is [likely to be] disrupted

by the withdrawal of counsel. Police Officers For A Proper Promotional Process v. Port Auth. of

New York & New Jersey, No. 11 CIV. 7478 LTS JCF, 2012 WL 4841849, at *2 (S.D.N.Y.

Oct. 10, 2012). Where discovery has not yet closed and a case is not “on the verge of trial

readiness,” withdrawal of counsel is unlikely to cause either prejudice to the client or such

substantial disruption to the proceedings as to warrant a denial of leave to withdraw.

Winkfield v. Kirschenbaum & Phillips, P.C., No. 12 CIV. 7424 JMF, 2013 WL 371673, at *1

(S.D.N.Y. Jan. 29, 2013).

                    Defendants will not be prejudiced by Kelley Drye’s withdrawal. Six months

ago, Defendants retained Richard A. Getty of the Getty Firm to take over their defense in

this case from Kelley Drye. Mr. Getty appeared on January 9, 2019. Two of Mr. Getty’s

colleagues from the Getty firm appeared on January 16, 2019. Kelley Drye long ago

transferred the case files to the Getty’s Firm. And Kelley Drye lawyers with knowledge of

this action participated in many telephone calls with Mr. Getty and his colleagues to assist

them in assuming Defendants’ representation. All of these efforts by Kelley Drye permitted

Mr. Getty and his firm to quickly assume control of Defendants’ representation. At this




1
          If the Court requires additional information, Kelley Drye respectfully requests that it be permitted to
          disclose such information to the Court in camera in order to allow it to comply with Rule 1.6 of the
          New York Model Rules of Professional Conduct.

4830-0565-2869v.4                                        3
        Case 1:17-mc-00360-AT-RWL Document 149 Filed 07/09/19 Page 4 of 4



point, Mr. Getty and the Getty Firm are firmly in the lead as Defendants’ counsel. See

generally Robben Decl., ¶¶ 7–10. In these circumstances, Kelley Drye’s withdrawal will not

prejudice Defendants in any way.

                    Nor will Kelley Drye’s withdrawal cause disruption to this litigation. The

current discovery schedule does not contain a discovery cut-off nor a trial date.

                                            CONCLUSION


                    Kelley Drye respectfully requests that the Court issue an Order: (i) permitting

Kelley Drye and each of its members, counsel, and associated lawyers that have appeared in

this action to immediately withdraw as counsel for Defendants; and (ii) granting Kelley

Drye such other and further relief as the Court deems just and proper.

 Dated: New York, New York                              Respectfully submitted,
        July 9, 2019
                                                        KELLEY DRYE & WARREN LLP



                                                        By: s/ Philip D. Robben
                                                            Philip D. Robben
                                                        101 Park Avenue
                                                        New York, New York 10178
                                                        Telephone: (212) 808-7800
                                                        Facsimile: (212) 808-7897
                                                        probben@kelleydrye.com




4830-0565-2869v.4                                   4
